                                    Case 1:15-cv-09242-RMB-KNF Document 263 Filed 01/22/20 Page 1 of 1

                                          G1sKAN SoLOTAROFF                  & ANDERSON LLP
                                                                 .A ttorneys at La'\V

   M 0 EN                                         SEO·                         January 22, 2020   11 USDC SDNY
                                                                                                    ,DOCUMENT
                      VIAECF
                      The Honorable Richard M. Berman                                                  ELEC'l1lONICAU..Y FILED
                      United States District Judge                                                     DOCt: _ _ _ _ _ _ ,
                      500 Pearl Street
                      New York, NY 10007                                                           1DATE FILED: / - ?. 'L ~lo 24
                                                                                                  1·




                                           Re: Grottano, et al., v. The City o(New York, et al., I 5-cv-09242 (RMB)(KNF)

                      Your Honor:

                               We represent Plaintiffs in this matter. We write to raise an issue related to the hearing
                      on final approval of the proposed settlement in this matter set for February 6, 2020, and to
                      request an adjournment of that hearing until after the close of the claims period.

                              As the Court will recall, the settlement envisioned a payment to claimants in the amount
                      of approximately $4000 subject to a cap of $12.5 million. If the cap was reached, payments are
                      reduced to claimants pro rata.

                               The number of claimants already far exceeds anything Class Counsel could have
                      foreseen, and there are still three months left in the claims period, which ends on April 27,
                      2020. The claims administrator has logged more than 6000 claims to date and informs us that
                      there are an additional 4000 claims that have not yet been processed.

                                What is clear is that the payout to claimants will be a fraction of what was expected. It
                      appears based on current numbers, that the payout will be less than $1000 per claimant. Class
                      counsel believes that it would be prudent for the Court to adjourn the hearing to a time where it
                      will be in the best position to more fully assess the fairness of the monetary relief to the
                      Class. We may also benefit from the Court's guidance on this issue.

                .,   .... u   Accordingly, we respectfully r~q~~§t ri~ adjoudtment of the final approving hearing, to a
                                .

                     date in May 2020. We also respectfully request a conference with the Court to discuss how the
                     parties should proceed.

            il-..e-           f\()" l    fCAirA~l bew:,'ts . Sch~vl€"'-        Respectfully,
                fvr           fe~rv ""'.3 k; ~       _c;.,t   /'l ~?v_lm
                  15 0,1:ovro,J.. . A J:k,+,s ( ~ fer-e(IU.,; w,'((            s/
                l,e_ J,.~/J. Of'. Fe,,-v'?I 6.< <k?J.-0 'i*                    Oren Giskan

                Lo:0o (Afr, .


                                                                              ew York, New York 10004




•.-,- --~   -
